TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 26, 2022



                                      NO. 03-22-00221-CR


                                  The State of Texas, Appellant

                                                 v.

                                Sotero Hector Ramirez, Appellee




     APPEAL FROM COUNTY COURT AT LAW NO. 1 OF CALDWELL COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
        DISMISSED ON STATE’S MOTION -- OPINION BY JUSTICE KELLY




This is an appeal from the trial court’s order granting Ramirez’s motion to suppress. The State

of Texas has filed a motion to dismiss the appeal. Therefore, the Court grants the motion, allows

The State of Texas to withdraw its notice of appeal, and dismisses the appeal. The State of

Texas shall pay all costs relating to this appeal, both in this Court and in the court below.